                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )      No.:   3:05-CR-32-TAV-HBG-2
                                             )
JEREMY ROBBINS,                              )
                                             )
             Defendant.                      )


                     MEMORANDUM OPINION AND ORDER

      This criminal case is before the Court on defendant’s motion for a sentence

reduction [Doc. 606]. In defendant’s motion, defendant requests that the Court resentence

him pursuant to 18 U.S.C. § 3582(c)(2) and in accordance with Amendment 782 to the

United States Sentencing Guidelines Manual. The government has responded [Doc. 608].

The government defers to the Court’s discretion whether and to what extent to grant any

such reduction, subject to the limitations of 18 U.S.C. § 3582(c)(2) and section 1B1.10 of

the United States Sentencing Guidelines Manual.

I.    Standard of Review

      “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 131 S. Ct. 3685, 2690 (2011) (internal citation and quotation

marks omitted). One exception is identified in 18 U.S.C. § 3582(c)(2):

      [I]n the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission . . . , the court may reduce the term
       of imprisonment, after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission.

The United States Supreme Court has interpreted § 3582(c)(2) as setting forth two

requirements for a sentence reduction. First, “the defendant [must] ha[ve] been sentenced

to a term of imprisonment based on a sentencing range that has subsequently been lowered

by the Sentencing Commission[.]” United States v. Riley, 726 F.3d 756, 758 (6th Cir.

2013) (internal quotation marks and citation omitted). Second, “such reduction [must be]

consistent   with    applicable    policy    statements    issued    by    the   Sentencing

Commission.” Id. (internal quotation marks omitted). If the reviewing court determines

that the defendant is eligible for a sentence reduction, then “[t]he court may then ‘consider

whether the authorized reduction is warranted, either in whole or in part, according to the

factors set forth in § 3553(a).’” United States v. Thompson, 714 F.3d 946, 949 (6th Cir.

2013) (quoting Dillon v. United States, 560 U.S. 817, 826 (2010)).

       In determining whether a defendant has been sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission, the Court must first determine “the amended guideline range that would have

been applicable to the defendant had the relevant amendment been in effect at the time of

the initial sentencing.” Dillon, 560 U.S. at 827 (internal quotation marks and citation

omitted); see also U.S. Sentencing Guidelines Manual § 1B1.10(b)(1).             Other than

substituting Amendment 782 for the corresponding provision applicable when the

defendant was originally sentenced, the Court “shall leave all other guideline application

                                             2
decisions unaffected.” Id. And the Court “shall not” reduce a defendant’s term of

imprisonment to a term “less than the minimum of the amended guideline range,” nor to a

term “less than the term of imprisonment the defendant has already served.”                  Id.

§ 1B1.10(b)(2)(A), (C).1 In addition to these limits, section 1B1.10 states that a court must

also consider the § 3553 factors and the danger to the public created by any reduction in a

defendant’s sentence. Id. at cmt. n.1(B). A court may further consider a defendant’s

post-sentencing conduct. Id.

II.    Factual Background

       Defendant pleaded guilty to conspiracy to manufacture, distribute, and possess with

intent to distribute in excess of 1,000 kilograms of marijuana and hydrocodone, in violation

of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A) (Count 1), conspiracy to commit money

laundering, in violation of 18 U.S.C. §§ 1956(h), 1956(a)(1)(A)(I) (Count 2), and

possession of firearms during and in relation to a drug trafficking crime, in violation of

18 U.S.C. § 924(c) (Count 3) [Doc. 375]. At the time of sentencing, defendant was held

responsible for at least 1,000 kilograms, but less than 3,000 kilograms of marijuana, and

an insufficient amount of hydrocodone to affect the determination of defendant’s base

offense level [Presentence Investigation Report (“PSR”) ¶ 48]. Given the amount of drugs

for which defendant was held responsible, defendant’s base offense level for Count 1 was


       1
         Section 1B1.10 provides one exception to the rule that a defendant may not receive a
sentence below the amended guideline range—namely, if the defendant originally received a
below-guideline sentence “pursuant to a government motion to reflect the defendant’s substantial
assistance to authorities.” U.S. Sentencing Guidelines § 1B1.10(b)(2)(B). That is not the case
here.
                                              3
32 [Id.]. Defendant received a four-level enhancement under U.S.S.G. § 3B1.1(a), for

being a leader or organizer of the offense, resulting in an adjusted offense level for Count

1 of 36 [Id. ¶¶ 49, 53]. As to Count 2, defendant’s base offense level was 32, based on the

drug quantity [Id. ¶ 54].       A two-level enhancement was applied under U.S.S.G.

§ 2S1.1(b)(2)(B), because defendant was convicted under 18 U.S.C. § 1956, and a

four-level enhancement was applied under U.S.S.G. § 3B1.1(a), for being a leader or

organizer of the offense, resulting in an adjusted offense level for Count 2 of 38

[Id. ¶¶ 54–55, 57–58]. The adjusted offense level for Count 2 was used, because it was the

higher of the adjusted offense levels [Id. ¶ 47]. Defendant received a two-level reduction

for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a), which resulted in a total

offense level of 36 [Id. ¶¶ 60–61]. Given defendant’s criminal history category of I,

defendant’s applicable guideline range was 188 to 235 months’ imprisonment, to be

followed by a 60-month consecutive term of imprisonment as to Count 3, resulting in an

effective guideline range of 248 to 295 months’ imprisonment [Id. ¶¶ 65, 84–85].

       The Court sentenced defendant on December 1, 2006, to 235 months’ imprisonment

as to Counts 1 and 2, to run concurrently, and 60 months as to Count 3, to run consecutively,

for a total sentence of 295 months [Doc. 375], which is within the range produced by the

Guidelines. According to the government, defendant is presently scheduled for release in

August 2027 [Doc. 608, p. 3].




                                             4
III.   Analysis

       Amendment 782 to the Guidelines, which became effective on November 1, 2014,

revised the Guidelines applicable to drug-trafficking offenses by reducing by two levels

the offense levels assigned to the drug quantities described in section 2D1.1. U.S.

Sentencing Guidelines Manual App. C, amend. 782.                Amendment 782 also makes

corresponding changes to section 2D1.11. Amendment 788, which also became effective

on November 1, 2014, identified Amendment 782 as retroactive.                  U.S. Sentencing

Guidelines Manual App. C, amend. 788.

       As an initial matter, defendant’s sentence was “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission,” within the meaning of

18 U.S.C. § 3582(c)(2). Defendant’s sentence was based on a Rule 11(c)(1)(C) plea

agreement, in which the parties “agree that a specific sentence or sentencing range is the

appropriate disposition of the case, or that a particular provision of the Sentencing

Guidelines, or policy statement, or sentencing factor does or does not apply.”2 In Hughes

v. United States, 138 S. Ct. 1765 (2018), the Supreme Court “resolved the uncertainty that

resulted from [the] Court’s divided decision in Freeman, [564 U.S. 522 (2011)],” and held

that “a sentence imposed pursuant to a Type-C agreement is ‘based on’ the defendant’s

Guidelines range so long as that range was part of the framework the district court relied

on in imposing the sentence or accepting the agreement.” Id. at 1775. A defendant is


       2
         Because “[s]uch a recommendation or request binds the court once the court accepts the
plea agreement,” Fed. R. Crim P. 11(c)(1)(C), the Court does not have discretion to depart or vary
from the agreed-to disposition if the plea agreement is accepted.
                                                 5
eligible for a sentence reduction unless there is a “clear demonstration, based on the record

as a whole, that the court would have imposed the same sentence regardless of the

Guidelines.” Id. at 1776. Because that is not the case here, defendant is eligible for relief

under § 3582(c)(2).

       Applying Amendment 782, defendant’s revised base offense level for Counts 1 & 2

is 30, and affording defendant the same adjustments defendant originally received,

defendant’s new total offense level is 34.          U.S. Sentencing Guidelines Manual

§ 1B1.10(b)(1). A total offense level of 34 and a criminal history category of I results in

an amended guideline range of 151 to 188 months’ imprisonment as to Counts 1 & 2, and,

with the required 60-month consecutive sentence as to Count 3, results in an effective

guideline range of 211 to 248 months. Thus, defendant was sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.

       Next, the Court must determine whether a sentence reduction is consistent with

applicable policy statements issued by the Sentencing Commission. See U.S. Sentencing

Guidelines Manual § 1B1.10.         “[T]o satisfy the second requirement, a guidelines

amendment must have had the effect of lowering the defendant’s applicable guideline

range.” Riley, 726 F.3d at 758 (internal quotation marks and citations omitted). As

discussed, that is the case here, where defendant’s sentence would be reduced in

accordance with a policy change by the Sentencing Commission.




                                             6
       The Court will now consider the § 3553(a) factors in determining whether and to

what extent the defendant’s sentence may be reduced. As an initial matter, the Court

determines that factors similar to the ones that applied at defendant’s initial sentencing also

apply at this time. Even so, in regard to these factors and in the context of the instant

motion, the Court has considered the nature and circumstances of defendant’s offenses and

defendant’s history and characteristics. As reflected in the Presentence Investigation

Report, defendant was involved in a conspiracy that involved obtaining multiple pounds of

marijuana from Tucson, Arizona, delivering it to the Eastern District of Tennessee, and

selling it to customers [PSR ¶ 23]. Defendant also operated an indoor marijuana grow in

this district [Id. ¶ 24]. At the time when the PSR was written, defendant reportedly had a

close relationship with his family, most of whom reside in Jefferson City and Talbott,

Tennessee [Id. ¶ 67]. Defendant graduated near the top of his class from West Morristown

High School in 1995 and took some courses toward obtaining an associate’s degree at

Walters State Community College [Id. ¶¶ 72–73].

       The Court has also considered the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment for

the offense, to afford adequate deterrence, to protect the public from further crimes of

defendant, and to provide defendant with needed education and training, medical care, or

other correctional treatment.3 Further, the Court has considered the kinds of sentences


       3
          The Court, however, is not intending to, and is not, imposing or lengthening the
defendant’s sentence to enable the defendant to complete a treatment program or otherwise
promote rehabilitation. See generally Tapia v. United States, 131 S. Ct. 2382 (2011).
                                                7
available and the sentencing range, the need to avoid unwarranted disparities, and the need

to provide restitution to any victims. See 18 U.S.C. § 3553(a). And the Court has

considered the danger to the public as the result of any reduction in defendant’s sentence,

the seriousness of defendant’s offenses, and the need to protect the public. See U.S.

Sentencing Guidelines Manual § 1B1.10, cmt. n.1(B)(ii).

       The government informs the Court that defendant has not incurred any disciplinary

sanctions while incarcerated, and was transferred to home confinement in October 2020 as

part of the Bureau of Prisons’ efforts to reduce the spread of COVID-19, but it has no

other information to present in opposition to a sentence reduction under Amendment 782.

[Doc. 608, p. 4]. The government states that it defers to the Court’s discretion as to whether

to grant a reduction in the defendant’s sentence, and, if so, to what extent [Id. at 5].

       Accordingly, after considering section 1B1.10 and the relevant § 3553(a) factors,

the Court finds a reduction in defendant’s sentence to be appropriate. In making this

determination, the Court is particularly influenced by the changes in offense levels affected

by Amendment 782. The Court has also taken into consideration the risk defendant poses

to public safety, the nature and circumstances of defendant’s offense(s), defendant’s

personal characteristics, criminal history, and post-sentencing conduct.

IV.    Conclusion

       For the reasons stated herein, defendant’s motion [Doc. 606] is GRANTED and

defendant’s sentence is REDUCED to 248 months’ imprisonment. If this sentence is




                                               8
less than the amount of time defendant has already served, the sentence shall be reduced to

a “time served” sentence. U.S. Sentencing Guidelines Manual § 1B1.10(b)(2)(C).

       Except as otherwise provided in this order, all provisions of the judgment dated

December 1, 2006 [Doc. 375], shall remain in effect.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            9
